Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000662
                                                       12-DEC-2012
                                                       09:19 AM



                          SCWC-12-0000662

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         LIVIA M. SCOTTO,
                  Petitioner/Plaintiff-Appellant,

                                vs.

    STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES, ET. AL.,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000662; CIV. NO. 11-1-002757)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On November 5, 2012, petitioner Livia M. Scotto filed a

document entitled “Petition for Writ of Certiorari”.    To the

extent petitioner seeks certiorari review of this court’s October

31, 2012 order concerning the box of papers and other items

Scotto delivered to the appellate clerk’s office for filing, a

copy of which is attached to the petition, such an order is not

reviewable by the supreme court by application for a writ of

certiorari.   See HRAP 40.1(a) (“A party may seek review of the

intermediate court of appeals’ decision by filing an application

for a writ of certiorari in the supreme court.”); see also Haw.
Rev. Stat. § 602-5(a) (Supp. 2011).   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

certiorari is dismissed.

          DATED: Honolulu, Hawai#i, December 12, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2